 



EXHIBIT 10-2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
by and between
EXELON CORPORATION
and
JOHN W. ROWE

 



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as
of July 22, 2005, by and between Exelon Corporation (“Exelon” or the “Company”)
and John W. Rowe (“Executive”), amends and restates that certain Employment
Agreement dated as of March 10, 1998 by and between Executive (on the one hand)
and Unicom Corporation and Commonwealth Edison company (on the other), as
amended and restated from time to time prior to the date hereof (the “Prior
Agreement”).
     WHEREAS, Executive is currently serving as Chairman of the Board, President
and Chief Executive Officer of Exelon and a member of the Company Board;
     WHEREAS, Exelon and Executive desire to amend certain aspects of the Prior
Agreement to better reflect his position as sole Chief Executive Officer of the
Company and his current, as well as future, compensation and benefit
arrangements with Exelon;
     WHEREAS, the Prior Agreement contemplated a normal retirement date of
March 16, 2006, but the Company has requested and Executive has agreed to
continue his employment with, and to provide services to, Exelon until March 16,
2010;
     WHEREAS, in order to continue to offer certain benefits Executive would
have received had he retired in 2006 and to continue to provide additional
protection to Executive in the event of a Change in Control, a Significant
Acquisition or an Imminent Control Change (as such terms are defined herein),
Exelon agrees to provide Executive with compensation and other benefits on the
terms and conditions set forth in this Agreement; and
     WHEREAS, Executive is willing to continue to accept such employment and
perform such services on the terms and conditions hereunder set forth; and
     WHEREAS, the American Jobs Creation Act of 2004 imposes certain new
restrictions on payment of deferred compensation with which, to the extent
applicable, Exelon and Executive intend to conform this Agreement;
     NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, Exelon and Executive agree as follows:
ARTICLE I.
DEFINITIONS
     The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms):
     1.1       “Accrued Base Salary” means that portion of Executive’s Base
Salary which is accrued but unpaid as of the Termination Date.
     1.2       “Accrued Annual Incentive” means either:
(a)       the amount of any Annual Incentive earned with respect to the calendar
year ended prior to the Termination Date, but which is unpaid as of the
Termination Date, if both (i) the amount of such Annual Incentive has been
objectively determined solely by the application of a formula that does not
provide the Company or any Company Affiliate

 



--------------------------------------------------------------------------------



 



any discretion to increase the amount of the Annual Incentive and (ii) neither
the Company nor any Company Affiliate has applied any discretion it may have
pursuant to the Annual Incentive Award Program in which Executive participates
or otherwise to reduce the amount of such Annual Incentive, or
(b)       if the conditions specified in clause (a) of this sentence have not
been satisfied, the average of the Annual Incentives that were actually paid to
Executive with respect to Executive’s last three full calendar years of
employment by the Company or any Company Affiliate.
     1.3       “Affiliate” means, when used with reference to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with, the referent Person or such other Person, as
the case may be. For the purposes of this definition, the term “control” when
used with respect to any Person means the power to direct or cause the direction
of management or policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.
     1.4       “Annual Incentive” — see Section 4.2.
     1.5       “Base Salary” — see Section 4.1.
     1.6       “Beneficiary” — see Section 10.4.
     1.7       “Cause” means any of the following:
     (a) Executive’s conviction of a felony or of a misdemeanor involving moral
turpitude, fraud or dishonesty,
     (b) willful misconduct by Executive in the performance of his duties under
this Agreement that was intended to personally benefit Executive, or
     (c) material breach of this Agreement by Executive (other than as a result
of incapacity due to physical or mental illness);
provided that, if a material breach of this Agreement involved an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief that Executive’s act, or failure to act, was
in the best interest of the Company or was required by applicable law or
administrative regulation, such breach shall not constitute Cause if, within 30
days (10 days in the event of a breach of covenants contained in Article IX)
after Executive is given written notice of such breach that specifically refers
to this Section, Executive cures such breach to the fullest extent that it is
curable.
     1.8       “Change Date” means the date on which a Change in Control first
occurs during the Contract Term, other than a Change in Control occurring on the
PSEG Merger Agreement Effective Date in connection with the consummation of the
transactions contemplated by the PSEG Merger Agreement.

2



--------------------------------------------------------------------------------



 



     1.9       “Change in Control” means any one or more of the following (but
not including a Change in Control occurring on the PSEG Merger Agreement
Effective Date in connection with the consummation of the transactions
contemplated by the PSEG Merger Agreement):
     (a) the acquisition by any Person (including for purposes of this
definition any “person” within the meaning of Section 13(d) (3) or 14(d) (2) of
the Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of Common Stock (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then-outstanding Voting Securities of the Company
(the “Outstanding Voting Securities”), but excluding (A) any acquisition
directly from the Company (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company (a “Company Plan”) or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this definition; provided further, that for purposes
of clause (B), if any Person (other than the Company or any Company Plan) shall
become the beneficial owner of 20% or more of the Outstanding Common Stock or
20% or more of the Outstanding Voting Securities by reason of an acquisition by
the Company, and such Person shall, after such acquisition by the Company,
become the beneficial owner of any additional shares of the Outstanding Common
Stock or any additional Outstanding Voting Securities (other than pursuant to
any dividend reinvestment plan or arrangement maintained by the Company) and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;
     (b) individuals who, as of the date hereof, constitute the Company Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Incumbent Board; provided that any individual who becomes a director of
the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest (as such terms are used in Rule 14a-11 promulgated
under the Exchange Act) or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Company Board
shall not be deemed a member of the Incumbent Board;
     (c) consummation of a reorganization, merger or consolidation or sale or
other disposition of more than 50% of the operating assets of the Company
(determined on a consolidated basis) other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) by the Company (such
reorganization, merger, consolidation, sale or other disposition, a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which:
     (i)       all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the

3



--------------------------------------------------------------------------------



 



outstanding Voting Securities of such corporation, as the case may be, of the
corporation resulting from such Corporate Transaction (including a corporation
which as a result of such transaction owns the Company or all or substantially
all of its assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be;
     (ii)       no Person (other than the Company; any Company Plan; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 20% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding Voting Securities of such corporation;
     (iii)       individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; and
     (iv)       Executive shall be appointed or elected to positions in respect
of the corporation resulting from such Corporate Transaction that are comparable
to the positions held by Executive pursuant to Section 2.1 immediately prior to
the Corporate Transaction; or
     (d) approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company, other than a plan of liquidation or
dissolution which results in the acquisition of all or substantially all the
assets of the Company by its Affiliates.
     1.10       “CIC Termination” means (a) a Termination for Good Reason or a
Termination Without Cause for which (in either case) the Termination Date occurs
prior to March 16, 2010 and during the Post-Change Period, or the
Post-Significant Acquisition Period, or (b) an Imminent Control Change
Termination occurring prior to March 16, 2010.
     1.11       “Code” means the Internal Revenue Code of 1986, as amended.
     1.12       “Common Stock” means common stock, without par value, of the
Company.
     1.13       “Company” — see the recitals to this Agreement.
     1.14       “Company Board” means the Board of Directors of the Company.
     1.15       “Compensation Committee” means the Compensation Committee of the
Company Board, or any successor committee thereto.
     1.16       “Confidential Information” means any information not generally
known in the relevant trade or industry, which was obtained from the Company or
any Company Affiliate, or which was learned, discovered, developed, conceived,
originated or prepared during or as a

4



--------------------------------------------------------------------------------



 



result of the performance of any services by Executive on behalf of the Company
or any Company Affiliate and which:
     (a) relates to one or more of the following:
     (i)      trade secrets of the Company or an Affiliate thereof or any
customer or supplier of the Company or an Affiliate thereof;
     (ii)     existing or contemplated products, services, technology, designs,
processes, formulae, algorithms, research or product developments of the Company
or an Affiliate thereof or any customer or supplier of the Company or an
Affiliate thereof;
     (iii)    business plans, sales or marketing methods, methods of doing
business, customer lists, customer usages and/or requirements, supplier
information of the Company or an Affiliate thereof or any customer or supplier
of the Company or an Affiliate thereof; or
     (b) the Company or an Affiliate thereof or any customer or supplier of the
Company or an Affiliate thereof may reasonably have the right to protect by
patent, copyright or by keeping it secret and confidential.
Confidential Information does not include any information that is or may become
publicly known other than through the improper actions of Executive.
     1.17       “Contract Term” — see Section 3.1.
     1.18       “Disability” means a mental or physical condition which, in the
opinion of the Company Board, renders Executive unable or incompetent to carry
out the job responsibilities which such Executive held or the duties to which
Executive was assigned at the time the disability was incurred, which has
existed for at least three months and which in the opinion of a physician
mutually agreed upon by the Company and Executive (provided that neither party
shall unreasonably withhold or delay such agreement) is expected to be permanent
or to last for an indefinite duration or a duration in excess of six months.
     1.19       “Exchange Act” means the Securities Exchange Act of 1934.
     1.20       “Executive” — see the recitals to this Agreement.
     1.21       “Formula Annual Incentive” means, subject to § 8.1(a), the
greater of (i) the Annual Incentive for the latest calendar year ended on or
before the Termination Date, or (ii) the average of the Annual Incentives that
were actually paid (or would have been paid in respect of the year preceding the
Termination Date but for a termination of Executive’s employment after the end
of such preceding year) to Executive with respect to Executive’s last three full
calendar years of employment by the Company or any Affiliate of the Company. For
purposes of clause (ii) of the preceding sentence, if Annual Incentives have
been paid to Executive in respect of fewer than three years, such average shall
be computed by reference to the Annual Incentives that were actually paid to
Executive.

5



--------------------------------------------------------------------------------



 



     1.22       “Good Reason” means any material breach of this Agreement by the
Company, including:
     (a) a failure to provide the compensation and benefits required by this
Agreement, including a reduction in the Base Salary of Executive below the Base
Salary in effect during the immediately preceding year under this Agreement or,
where applicable, the Prior Agreement, unless such reduction is commensurate
with and part of a general salary reduction program applicable to all senior
executives of the Company;
     (b) a failure to appoint or elect Executive as Chief Executive Officer of
the Company, Chairman of the Company Board and a member of the Company Board
taking effect prior to March 16, 2010;
     (c) causing or requiring Executive to report to any Person or group other
than the Company Board;
     (d) any material adverse change in the status, responsibilities or
perquisites of Executive; or
     (e) any public announcement by the Company Board that it is seeking a
replacement for Executive, other than a replacement contemplated for the period
following his Retirement, unless Executive has consented to such announcement;
     provided, however, that an act or omission shall not constitute a material
breach of this Agreement by the Company:
     (i)      unless Executive gives the Company 30 days’ prior notice of such
act or omission and the Company fails to cure such act or omission within the
30-day period;
     (ii)     if Executive first acquired actual knowledge of such act or
omission more than 12 months before Executive gives the Company such notice;
     (iii)    if Executive has consented in writing to such act or omission in a
document that makes specific reference to this Section; or
     (iv)    in the case of subsections (b), (c), (d) and (e), if Executive has
incurred a Disability; and
provided further that notwithstanding anything contained in this Agreement to
the contrary, as of the PSEG Merger Agreement Effective Date, Executive shall
continue to serve as the President and sole Chief Executive Officer of the
Company and E. James Ferland, the current CEO of PSEG, will be appointed as the
Chairman of the Board of the Company, in each case as set forth in the Amended
and Restated By-laws of the Company set forth as an Exhibit to the PSEG Merger
Agreement, and such change in Executive’s position and Mr. Ferland’s appointment
as Chairman of the Board of the Company shall not constitute “Good Reason” for
the purposes of this Agreement, so long as Executive is reappointed to the
office of Chairman of the Board of the Company as of the first to occur of
(i) April 1, 2007 or (ii) the date that Mr. Ferland ceases to serve as Chairman
of the Board of the Company.

6



--------------------------------------------------------------------------------



 



     1.23       “Imminent Control Change” means, as of any date on or after the
date hereof and prior to a Change Date, the occurrence of any one or more of the
following(but not including any of the transactions contemplated by the PSEG
Merger Agreement):
(a)       the Board approves a specific agreement the consummation of which
would constitute a Change in Control;
(b)       any SEC Person commences a “tender offer” (as such term is used in
Section 14(d) of the Exchange Act) or exchange offer, which, if consummated,
would result in a Change in Control; or
(c)       any SEC Person files with the United States Securities and Exchange
Commission a preliminary or definitive proxy solicitation or election contest to
elect or remove one or more members of the Board, which, if consummated or
effected, would result in a Change in Control;
provided, however, that an Imminent Control Change will lapse and cease to
qualify as an Imminent Control Change:
     (i)        With respect to an Imminent Control Change described in clause
(a) of this definition, the date such agreement is terminated, cancelled or
expires without a Change Date occurring;
     (ii)       With respect to an Imminent Control Change described in clause
(b) of this definition, the date such tender offer or exchange offer is
withdrawn or terminates without a Change Date occurring;
     (iii)      With respect to an Imminent Control Change described in clause
(c) of this definition, (1) the date the validity of such proxy solicitation or
election contest expires under relevant state corporate law, or (2) the date
such proxy solicitation or election contest culminates in a shareholder vote, in
either case without a Change Date occurring; or
     (iv)       The date a majority of the members of the Incumbent Board make a
good faith determination that any event or condition described in clause (a),
(b), or (c) of this definition no longer constitutes an Imminent Control Change,
provided that such determination may not be made prior to the twelve (12) month
anniversary of the occurrence of such event.
     1.24       “Imminent Control Change Period” means the period commencing on
the date of an Imminent Control Change, and ending on the first to occur
thereafter of
(a)       a Change Date, provided
     (i)       such date occurs no later than the one-year anniversary of the
Termination Date, and
     (i)       either the Imminent Control Change has not lapsed, or the
Imminent Control Change in effect upon such Change Date is the last Imminent

7



--------------------------------------------------------------------------------



 



Control Change in a series of Imminent Control Changes unbroken by any period of
time between the lapse of an Imminent Control Change and the occurrence of a new
Imminent Control Change;
(b)       the date an Imminent Control Changes lapses without the prior or
concurrent occurrence of a new Imminent Control Change; or
(c)       the twelve-month anniversary of the Termination Date.
     1.25       “Imminent Control Change Termination” means a Termination for
Good Reason or a Termination Without Cause for which the Termination Date occurs
during an Imminent Control Change Period, but only if the Imminent Control
Change Period culminates in a Change Date, and only if the Termination of
Employment would not be a Special Termination but for the fact that it occurred
during an Imminent Control Change Period.
     1.26       “including” means including without limitation.
     1.27       “Key Employee” means any employee of the Company who is salary
band E05 or above (“Group Level”) or any employee of any Affiliate of the
Company who is at a level which is the equivalent of Group Level.
     1.28       “LTIP” means the Company’s Long-Term Incentive Plan.
     1.29       “Option” means an option to purchase shares of Common Stock
pursuant to the terms and conditions of this Agreement and the LTIP (or any
successor plan), or the Prior Agreement and the LTIP, and the Unicom Corporation
Long-Term Incentive Plan, as applicable.
     1.30       “Option Expiration Date” means, with respect to a specific
Option, the expiration date of such Option as specified in the grant agreement
or the plan (as applicable) relating thereto.
     1.31       “Performance Shares” means any shares of Common Stock which are
awarded to Executive pursuant to the Long Term Performance Share Award Program
under the LTIP or are subject to performance-based vesting requirements.
     1.32       “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity or government (whether federal,
state, county, municipal or otherwise).
     1.33       “Post-Change Period” means the period commencing upon a Change
in Control and ending 24 months thereafter.
     1.34       “Post-Retirement Health Care Coverage” means the medical, dental
and vision care coverage provided by the Company from time to time to its
retired senior executives who retired on or after March 10, 1998.
     1.35       “Post-Significant Acquisition Period” means the period
commencing on the date of a Significant Acquisition that occurs during the
Contract Term and prior to a Change Date,

8



--------------------------------------------------------------------------------



 



and ending on the first to occur of (a) the end of the 18-month period
commencing on the date of the Significant Acquisition, (b) the Change Date, or
(c) the Termination Date.
     1.36       “Practices” means practices, policies and programs.
     1.37       “Prior Agreement” — see the recitals to this Agreement.
     1.38       “Prorated Annual Incentive” means, in respect of the calendar
year during which the Termination Date occurs, an amount equal to the product of
the Formula Annual Incentive multiplied by a fraction, the numerator of which
equals the number of days between January 1 of such calendar year and the
Termination Date and the denominator of which equals 365.
     1.39       “PSEG” means Public Service Enterprise Group Incorporated, a New
Jersey corporation.
     1.40       “PSEG Merger Agreement” means the Agreement and Plan of Merger
dated as of December 20, 2004 between the Company and PSEG, including any
amendments thereto.
     1.41       “PSEG Merger Agreement Effective Date” means the “Effective Time
of the Merger” as such term is defined in the PSEG Merger Agreement.
     1.42       “Restricted Stock” means shares of Common Stock which are
subject to time-lapsed vesting requirements.
     1.43       “Retirement” means (a) a Termination of Employment initiated by
Executive, other than a Termination for Good Reason or a Termination of
Employment due to Disability or death, or (b) a Termination of Employment
initiated by the Company, effective on or after March 16, 2010, other than for
Cause or Disability.
     1.44       “SEC Person” means any Person (as such term is used in
Rule 13d-5 of the SEC under the Exchange Act) or group (as such term is defined
in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than (a) the
Company or an Affiliate, or (b) any employee benefit plan (or any related trust)
or Company or any of its Affiliates.
     1.45       “Section 409A Penalty” means any increase in tax or any other
penalty pursuant to Section 409A of the Code.
     1.46       “SERP Benefit” — see Section 6.2(a).
     1.47       “Service Annuity System” means the Commonwealth Edison Company
Service Annuity System, under the Exelon Corporation Retirement Program.
     1.48       “Severance Period” means the period that commences on the
Termination Date and ends the earlier of two years after the Termination Date or
March 16, 2010; provided, however, that if the Executive’s Termination of
Employment is a Special Termination, the Severance Period shall end the earlier
of three years after the Termination Date or March 16, 2010.
     1.49       “Significant Acquisition” means a Corporate Transaction (but not
including any of the transactions contemplated by the PSEG Merger Agreement)
affecting the headquarters for

9



--------------------------------------------------------------------------------



 



the Company’s corporate business operations that is consummated after the date
hereof and prior to the Change Date, which Corporate Transaction is not a Change
in Control, provided that as a result of such Corporate Transaction, all or
substantially all of the individuals and entities who are the Beneficial Owners
(as defined in Rule 13d-3 of the United States Securities and Exchange
Commission under the Exchange Act), respectively, of the outstanding common
stock of Company and outstanding Voting Securities of the Company immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 60% but not more than 66-2/3% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which, as a result of such
transaction, owns the Company or all or substantially all of the assets of the
Company either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership immediately prior to such Corporate
Transaction of the outstanding common stock of Company and outstanding Voting
Securities of the Company, as the case may be.
     1.50       “Special Termination” means either a CIC Termination or a
Termination for Good Reason pursuant to Section 1.22(b) (failure to appoint or
elect).
     1.51       “Supplemental Retirement Plan” means the Exelon Corporation
Supplemental Management Retirement Plan.
     1.52       “Taxes” means federal, state, local or other income, employment
or other taxes.
     1.53       “Termination Date” means the date as of which Executive’s
employment with the Company and all Affiliates thereof is terminated by the
Company or by Executive for any reason.
     1.54       “Termination for Good Reason” means a Termination of Employment
initiated by Executive for Good Reason and taking effect prior to March 16,
2010.
     1.55       “Termination of Employment” occurs on the first day on which
Executive is for any reason no longer employed by the Company or any Affiliate
thereof.
     1.56       “Termination Without Cause” means any termination of Executive’s
employment initiated by the Company and all Affiliates thereof other than a
Retirement, a Termination of Employment for Cause, or a Termination of
Employment on account of Disability.
     1.57       “Voting Securities” means, with respect to a corporation, the
securities of such corporation entitled to vote generally in the election of the
directors of such corporation.
ARTICLE II.
DUTIES
     2.1       Duties. During the Contract Term, Executive shall be the Chief
Executive Officer of the Company, Chairman of the Company Board and a member of
the Company Board. It is contemplated that, in connection with each annual
meeting of shareholders (or action by written consent in lieu thereof) of the
Company during the Contract Term, the shareholders of the Company will elect
Executive to the Company Board. During the Contract Term (excluding any

10



--------------------------------------------------------------------------------



 



periods of vacation, sick leave or disability to which Executive is entitled),
Executive (subject to Section 2.2) shall devote his full attention and time to
the business and affairs of the Company and use his best efforts to perform his
duties and responsibilities described herein. Notwithstanding anything contained
in this Agreement to the contrary, as of the PSEG Merger Agreement Effective
Date, Executive shall continue to serve as the President and sole Chief
Executive Officer of the Company and E. James Ferland, the current CEO of PSEG,
will be appointed as the Chairman of the Board of the Company, in each case as
set forth in the Amended and Restated By-laws of the Company set forth as an
Exhibit to the PSEG Merger Agreement, and Executive shall be reappointed to the
office of Chairman of the Board of the Company as of the first to occur of (i)
April 1, 2007 or (ii) the date that Mr. Ferland ceases to serve as Chairman of
the Board of the Company
     2.2       Other Activities. Executive may (a) serve on corporate, civic or
charitable boards or committees, (b) fulfill speaking engagements or teach at
educational institutions or (c) manage personal investments, in each case to the
extent that such activities do not materially interfere with the performance of
his duties under this Agreement.
ARTICLE III.
TERM OF AGREEMENT
     3.1       Term. The term of this Agreement (the “Contract Term”) began on
the date hereof and shall continue in effect until the Termination Date.
ARTICLE IV.
COMPENSATION
     4.1       Base Salary. The Company shall pay Executive in accordance with
its normal payroll practices an annual salary (the “Base Salary”) which shall be
reviewed at least annually and may be adjusted at any time and from time to time
as shall be determined by the Compensation Committee. Any increase in Base
Salary shall not limit or reduce any other obligation to Executive under this
Agreement.
     4.2       Annual Incentive. During the Contract Term, Executive shall
participate in the Exelon Corporation Annual Incentive Plan for Senior
Executives, and any successor thereto, and shall be eligible to receive an
annual incentive award (“Annual Incentive”) in accordance with the terms and
conditions thereof and on the same basis as other senior executives of the
Company.
     4.3       Long-Term Incentives. During the Contract Term, Executive shall
participate in the Company’s LTIP, and any successor thereto, including the Long
Term Performance Share Award Program thereunder, in accordance with the terms
and conditions thereof and on the same basis as other senior executives of the
Company.
     4.4       Deferred Stock and Additional Option.
     (a) Deferred Stock. Executive has the right to receive on the Payment Date
(as defined in Section 4.4(b)), shares of Common Stock (“Deferred Shares”) equal
to the sum of:

11



--------------------------------------------------------------------------------



 



     (i)       28,429.546 (the “Exelon 6/10/05 Deferred Shares”), plus
     (ii)       the aggregate number of shares of Common Stock that would be
issued from time to time after June 10, 2005 if all dividends (other than
dividends payable in Common Stock) payable in respect of the Exelon 6/10/05
Deferred Shares were reinvested in additional shares of Common Stock, based on
the fair market value (as determined in accordance with the LTIP or any
applicable successor plan) of Common Stock as of the applicable dividend payment
date.
     Such Deferred Shares shall be payable as provided in this Section 4.4;
provided, however, that the aggregate number and kind of Deferred Shares shall
from time to time be equitably adjusted to prevent any material dilution or
enlargement of the aggregate value of the Deferred Shares that may otherwise
occur by reason of a change in the number or kind of outstanding shares of
Common Stock resulting from any recapitalization, reorganization, merger,
consolidation, stock split, stock dividend or any similar change affecting such
Common Stock (other than a dividend which is deemed to have been reinvested
pursuant to clause (ii) of this Section 4.4(a)).
     The number of Exelon 6/10/05 Deferred Shares represents the number of
shares credited to the Executive immediately after payment of the June 10, 2005
dividend, based on an initial grant of 12,343.661 deferred shares of common
stock of Unicom Corporation on March 31, 1999.
     (b) Vesting and Payment. The Deferred Shares were 100% earned and vested
prior to December 31, 2004. On or before the fifth business day following
Executive’s Termination Date (such day, the “Payment Date”), the Company shall
deliver to Executive a number of shares of Common Stock equal to the number of
Deferred Shares.
     (c) Effect on SERP Benefit. Solely for purposes of determining the amount
of Executive’s SERP Benefit pursuant to Section 6.2, Executive’s Annual
Incentive with respect to each of 1998 and 1999 under the Prior Agreement shall
be deemed to have been $300,000 greater than the Annual Incentive actually paid
to Executive in respect of such years.
ARTICLE V.
OPTION GRANTS
     5.1       Grants Prior to the date hereof. Pursuant to the terms of the
Prior Agreement, Executive has been granted Options prior to the date hereof.
Subject to the provisions of Article VII and Article VIII, such Options shall be
exercisable according to their terms and the terms of the Unicom Corporation
Long-Term Incentive Plan (for Options granted prior to October 20, 2000) or the
LTIP (for Options granted on or after October 20, 2000) as applicable.
     5.2       Future Grants. On and after the date hereof, during the Contract
Term, the Compensation Committee shall in its discretion consider Executive for
possible annual or other grants of Options under the LTIP on the same date or
dates and on the same basis as other senior executives of the Company.

12



--------------------------------------------------------------------------------



 



ARTICLE VI.
OTHER BENEFITS
     6.1       Savings and Other Plans. During the Contract Term, Executive
shall be entitled to participate in all savings, deferred compensation and
retirement plans which are or may hereafter become generally available to senior
executives of the Company (subject to the eligibility requirements of such
plans, except as such eligibility requirements are modified by the provisions of
Article IV and this Article VI).
     6.2       SERP Benefits.
     (a) Upon Executive’s Termination of Employment for any reason Executive
(or, in the event of his Termination of Employment is caused by his death, his
surviving spouse) shall thereafter receive a retirement benefit (the “SERP
Benefit”) determined pursuant to Section 6.2(b), subject to Section 6.2(c),
Section 6.2(d), and Section 7.6.
     (b) The SERP Benefit to be provided to Executive during any year shall
equal an amount which, when added to all other retirement benefits provided to
Executive by the Company and its Affiliates during such year (including payments
under the Service Annuity System, the Supplemental Retirement Plan, any Social
Security supplement paid by the Company or any of its affiliates until Executive
attains age 65, any retirement benefit paid pursuant to Section 8.4, and any
other similar sources) results in an aggregate annual retirement benefit equal
to the annual retirement benefit that would have been payable under the Service
Annuity System (including under the Supplemental Retirement Plan) as in effect
on March 10, 1998, calculated as though Executive had:
     (i)        retired at age 60 (or, if greater, his attained age upon his
Termination of Employment), and
     (ii)       accrued 20 years of service on March 16, 1998 and one additional
year of service on each annual anniversary of March 16, 1998 occurring on or
before the Termination Date;
provided, however, that in no event shall any SERP Benefit be payable during the
Severance Period if either Section 7.3 or 8.3 is applicable.
     (c) Certain Forfeiture Events. In the event Executive’s Termination of
Employment is by the Company for Cause occurring on or prior to March 16, 2006
or for which the Executive received a Notice of Consideration (as defined in
Section 7.1(b)(i)) prior to March 16, 2006, his entire SERP Benefit shall be
forfeited. In the event Executive’s Termination of Employment is by the Company
for Cause occurring after March 16, 2006 or for which Executive received the
Notice of Consideration on or after March 16, 2006, only the portion of the SERP
Benefit accrued after March 16, 2006 shall be forfeited.
     (d) In the event of Executive’s death prior to payment of the SERP Benefit,
his spouse will immediately become entitled to a surviving spouse benefit, the
value and form of which shall be determined in the same manner (but taking into
account the additional service credited under this Agreement) as the surviving
spouse benefit under the Service Annuity System.

13



--------------------------------------------------------------------------------



 



     6.3       Welfare Benefits. During the Contract Term, Executive (and his
family) shall be eligible to participate in and shall receive benefits under all
welfare benefit plans and Practices provided by the Company (including medical,
prescription, dental, vision care, disability, salary continuance, employee
life, group life, dependent life, accidental death and travel accident insurance
plans and programs) generally available to senior executives of the Company;
provided, however, that the Company shall provide at no cost to Executive an
amount of term life insurance coverage that, when added to the coverage
available at no cost to Executive under the Company’s group or employee life
plans or programs, equals three times his Base Salary.
     6.4       Employee Benefits. During the Contract Term, Executive shall be
entitled to employee benefits generally available to other senior executives of
the Company, including financial planning and tax planning services.
     6.5       Time Off. During each year of the Contract Term, Executive shall
be entitled to 30 “paid time off” days in accordance with the vacation and
sick-pay policy applicable to senior executives of the Company.
     6.6       Expenses. During the Contract Term, Executive shall be entitled
to receive prompt reimbursement for all of his reasonable employment-related
expenses upon the Company’s receipt of accounting in accordance with Practices
applicable to senior executives of the Company.
     6.7       Office; Support Staff. During the Contract Term, Executive shall
be entitled to an office of a size and with furnishings and other appointments,
and to personal secretarial and other assistance, as is appropriate to the
positions held by Executive.
ARTICLE VII.
TERMINATION BENEFITS
     7.1       Termination for Cause.
     (a) If Executive’s employment is terminated by the Company for Cause, then:
     (i)         the Company shall within 10 days after the Termination Date pay
Executive his Accrued Base Salary and Accrued Annual Incentive;
     (ii)        all of Executive’s Options (whether or not then exercisable)
shall expire on the Termination Date;
     (iii)       any Restricted Stock granted to Executive that has not vested
on the date of the Notice of Consideration (as defined below) shall be forfeited
as of the Termination Date;
    (iv)        any Performance Shares granted to Executive that have not vested
on the date of the Notice of Consideration shall be forfeited as of the
Termination Date; and
     (v)        Executive’s SERP Benefit shall be treated as described in
Section 6.2(c).

14



--------------------------------------------------------------------------------



 



     (b) The Company may not terminate Executive’s employment for Cause unless:
     (i)         no fewer than 30 days prior to the Termination Date, the
Company provides Executive with written notice of its intent to consider a
termination of employment for Cause that states the proposed Termination Date
and includes a detailed description of the specific reasons which form the basis
for such consideration (the “Notice of Consideration”);
     (ii)        during a period of not fewer than 15 days after the date Notice
of Consideration is provided, Executive shall have the opportunity to appear
before the Company Board, with legal representation if he so elects, to present
arguments on his own behalf; and
     (iii)       following the presentation to the Company Board as provided in
clause (ii) above, Executive shall be terminated for Cause only if (x) not less
than 60% of the members of the Company Board (other than Executive if Executive
is a member of the Company Board, or any other member of the Company Board
alleged to be involved in the events that form the basis of the proposed
termination for Cause) determines that the actions of Executive constituted
Cause and that his employment should accordingly be terminated for Cause; and
(y) the Company Board provides Executive with a written determination setting
forth the basis of such termination of employment which shall be consistent with
the reasons set forth in the Notice of Consideration.
     (c) After providing Notice of Consideration to Executive, the Company Board
may suspend Executive with pay pending a final determination pursuant to this
Section.
     7.2       Termination for Death or Disability. If Executive’s employment
terminates due to death or Disability:
     (a) the Company shall pay to Executive, his Beneficiaries or his estate, as
the case may be, immediately after the Termination Date an amount which is equal
to the sum of his Accrued Base Salary, Accrued Annual Incentive and Prorated
Annual Incentive;
     (b) each of Executive’s Options (including any Options not then
exercisable) shall be fully exercisable and shall remain exercisable until the
applicable Option Expiration Date;
     (c) any Restricted Stock granted to Executive that has not yet vested on
the Termination Date shall immediately upon the Termination Date become vested
and no longer subject to restrictions;
     (d) any Performance Shares granted to Executive that have not yet vested on
the Termination Date shall immediately on the Termination Date become vested and
no longer subject to restrictions, provided that the Performance Share award (if
any) granted to Executive for the year in which the Termination Date occurs
shall immediately become vested as if the target award for such year were met;
and
     (e) Executive’s SERP Benefit shall be treated as described in Section 6.2.

15



--------------------------------------------------------------------------------



 



     7.3       Termination Without Cause or for Good Reason. Except as otherwise
provided in Section 8.3, and subject to Section 7.8, in the event of a
Termination Without Cause or a Termination for Good Reason:
     (a) Executive shall receive a lump sum equal to his Accrued Base Salary,
Accrued Annual Incentive, and Prorated Annual Incentive;
     (b) Executive shall receive for the duration of the Severance Period,
     (i)       periodic payments in accordance with the Company’s normal payroll
practices at a monthly rate equal to 1/12 of the sum of Executive’s Base Salary
then in effect plus the Formula Annual Incentive, to be paid commencing on the
second pay date that occurs after the Termination Date (“Commencement Date”);
     (ii)       a continuation of the benefits described in Section 6.3 to which
Executive and his family are entitled as of the Termination Date (or, if such
benefits are not available, the economic equivalent thereof).
     (c) each of Executive’s Options that is exercisable on the Termination Date
shall remain exercisable until the applicable Option Expiration Date;
     (d) each of Executive’s Options that has not yet become exercisable as of
the Termination Date shall become exercisable during the Severance Period at
such times and in such amounts (if any) as if Executive had remained employed by
the Company throughout the Severance Period and, after becoming so exercisable,
shall remain exercisable until the applicable Option Expiration Date;
     (e) any of Executive’s Options that remain unexercisable at the end of the
Severance Period shall be forfeited;
     (f) any Restricted Stock granted to Executive that is not yet vested on the
Termination Date shall immediately upon the Termination Date become vested and
no longer be subject to restrictions;
     (g) any Performance Shares granted to Executive that are not yet vested on
the Termination Date shall become vested and no longer subject to restrictions
as follows: (x) the Performance Share award (if any) granted to Executive for
the year in which the Termination Date occurs shall immediately become vested as
if the target award for such year were met, and (y) the remaining outstanding
Performance Shares shall immediately become vested; and
     (h) Executive’s SERP Benefit shall be treated as described in Section 6.2.
     7.4       Termination Upon Retirement. If Executive’s employment terminates
due to Retirement:
     (a) Executive shall receive a lump sum equal to his Accrued Base Salary,
Accrued Annual Incentive, and Prorated Annual Incentive;

16



--------------------------------------------------------------------------------



 



     (b) if the Termination Date is on or after March 16, 2006,
     (i)       each of Executive’s Options that is exercisable as of or upon the
Termination Date shall remain exercisable until the applicable Option Expiration
Date;
     (ii)       each of Executive’s Options that is not exercisable as of or
upon the Termination Date shall become exercisable after Executive’s Retirement
at such times and in such amounts as if Executive had remained employed by the
Company following his Retirement and, after becoming so exercisable, shall
remain exercisable until the applicable Option Expiration Date;
     (iii)       any Restricted Stock granted to Executive that is not yet
vested on the Termination Date shall immediately upon the Termination Date
become vested and no longer be subject to restrictions; provided that with
respect to Restricted Stock granted after the date of this Agreement, individual
vesting conditions relating to retirement contained in the related grant
agreement (or any amendment thereto) shall prevail.
     (iv)       any Performance Shares granted to Executive that are not yet
vested on the Termination Date shall become vested and no longer subject to
restrictions as follows: (x) the Performance Share award (if any) granted to
Executive for the year in which the Termination Date occurs shall immediately
become vested as if the target award for such year were met, and (y) the
remaining outstanding Performance Shares shall immediately become vested; and
     (c) if the Termination Date is prior to March 16, 2006,
     (i)       each of Executive’s Options that is exercisable as of or upon the
Termination Date shall remain exercisable until the later to occur of (i) the
end of the period that is applicable under such circumstances pursuant to the
form of grant agreement in general use for grants to senior executives a the
time such Option was granted or (ii) 90 days after the Termination Date, but in
no event after the applicable Option Expiration Date (such later date the
“Extended Exercise Period”);
     (ii)       each of Executive’s Options that is not exercisable as of or
upon the Termination Date shall continue to become exercisable during the
Extended Exercise Period at such times and in such amounts as if Executive had
remained employed by the Company following his Termination Date, and to the
extent not exercisable (and exercised) at the end of the Extended Exercise
Period, such Options shall expire;
     (iii)       any Restricted Stock granted to Executive that has not vested
on the Termination Date shall be forfeited as of the Termination Date; and
     (iv)       any Performance Shares granted to Executive that have not vested
on the Termination Date shall be forfeited as of the Termination Date; and

17



--------------------------------------------------------------------------------



 



     (d) Executive’s SERP Benefit shall be treated as described in Section 6.2.
     7.5       Post-Retirement Health Care Coverage. In the event of any
Termination of Employment on account of death, Disability or Retirement, any
Termination for Good Reason or Termination Without Cause, Executive and his
spouse shall each be entitled to Post-Retirement Health Care Coverage for the
remainder of their respective lives. Such coverage shall not duplicate any
benefits that may then be available to Executive and his spouse under
Section 6.3 and shall be secondary to any coverage provided by any other
employer or Medicare.
     7.6       Breach of Covenants; Exculpation. In the event of (a) a willful
and material breach by Executive of any of the covenants contained in
Article IX, or (b) a failure by Executive to cure (to the fullest extent
curable) a non-willful breach of any of such covenants within 10 days after his
receipt of a written notice thereof from the Company, the Company shall be
entitled, after obtaining a final judicial determination (or, if the Company
reasonably determines, based upon the advice of counsel, that it is more likely
than not that each of the Circuit Court of Cook County, Illinois and the United
States District Court for the Northern District of Illinois will decline to
adjudicate the issue, a final decree in an arbitration proceeding conducted in
accordance with the rules of the American Arbitration Association, with such
arbitration proceeding to be conducted in Chicago, Illinois before a panel of
three arbitrators) to the effect that such action by the Company is appropriate
and consistent with the requirements and procedures set forth in this Agreement,
to take any or all of the following actions:
     (i)       discontinue the SERP Benefit and any or all payments and benefits
provided to Executive pursuant to Article VII and any other provision of this
Agreement,
     (ii)       terminate any Options then held by Executive, whether or not
then exercisable, and
     (iii)       require Executive to:
     (w) repay to the Company all amounts previously received by Executive
pursuant to any provision of Article VII on or after the first date on which the
Executive breached any of the covenants contained in Article IX (the “Breach
Date”),
     (x) repay to the Company all amounts previously received by Executive
pursuant to the SERP Benefit at any time on or after the Termination Date,
     (y) pay to the Company an amount equal to the aggregate “spread” on all
Options exercised on or after the Breach Date, and
     (z) repay to the Company any other amount that it paid to Executive on or
after the Breach Date which Executive would not have been entitled to receive if
the Company had terminated the employment of Executive for Cause as of the
Breach Date;

18



--------------------------------------------------------------------------------



 



provided, however, that (I) no benefits shall be discontinued or terminated nor
shall Executive have any monetary liability to the Company for any breach of the
covenants contained in Article IX for any act or failure to act, including
without limitation simple negligence or an error in judgment, if such act or
failure to act was done in good faith, with a reasonable belief that the act, or
failure to act, was in the best interest of the Company or was required by
applicable law or administrative regulations, and was not done primarily to
benefit Executive and (II) no action may be brought under this Section 7.6 more
than three years after the Termination Date. For purposes of clause (iii) (y) of
the preceding sentence, “spread” in respect of any Option shall mean the product
of the number of shares as to which such Option has been exercised on or after
the Breach Date multiplied by the difference between the closing price of the
Common Stock on the exercise date (or if the Common Stock did not trade on the
New York Stock Exchange on the exercise date, the most recent date on which the
Common Stock did so trade) and the exercise price of the Option.
     7.7       Post-Termination Office and Secretarial Services, Consulting
Services. Executive agrees to provide transition services and to provide advice
and counsel to his successor (collectively, “Transition Services”) for a period
of six months (“Transition Period”) following Executive’s Termination of
Employment for any reason other than Cause, death or disability. The Transition
Services shall be provided at the request of the Company at times and places
mutually convenient to the Company and Executive. No more than 10 hours of
Transition Services per week shall be requested of (or provided by) Executive.
     For the period following the conclusion of the Transition Period and ending
on the third anniversary of the Termination Date (“Post-Transition Period”),
Executive agrees to provide consulting services to the Company and to attend a
reasonable number of civic, charitable and corporate events as a representative
of the Company, at times and places mutually agreed by the Executive and the
Company, and to serve on civic and charitable boards as mutually agreed by the
Company and Executive in his capacity as former Chief Executive Officer and
Chairman of the Board of the Company. During the Transition Period and the
Post-Transition Period, the Company shall provide Executive an office and a
personal secretary reasonably acceptable to Executive, with such office to be of
a size and with furnishings and other appointments as are suitable for a retired
former Chief Executive Officer of a major public company and to be located in a
Class A office building in downtown Chicago or at such other location as is
acceptable to Executive. The provision of such office and personal secretary
shall be without charge to Executive, provided that Executive shall be
responsible for taxes, if any, attributable to the provision of such office and
personal secretary.
     7.8       The Company shall have no obligation to Executive under
Section 7.3 or Section 8.3 unless Executive executes and returns to the Company
within forty-five days after the Termination Date a waiver and release agreement
in the form attached hereto as Exhibit A.
     7.9       Other Employment; Other Plans. Executive shall not be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any provision of this Agreement. The amounts
payable hereunder shall not be reduced by any payments received by Executive
from any other employer; provided, however, that any continued welfare benefits
provided for by Section 6.3 shall not duplicate any benefits that are provided
to Executive and his family by such other employer and shall be secondary to any
coverage provided by such other employer. The provisions of this Article VII or
Article VIII

19



--------------------------------------------------------------------------------



 



will not limit the entitlement of Executive to any other benefits available to
Executive under any benefit plan or Practice that is maintained by the Company,
Unicom Corporation or any Company Affiliate in which Executive participates.
     7.10       Other Post-Termination Benefits. For the period commencing with
Executive’s Termination of Employment for any reason other than for Cause and
ending on the first to occur of (i) the third anniversary of the Termination
Date or (ii) twelve months following Executive’s death, the Company shall
provide Executive tax, financial and estate planning services as reasonably
requested by Executive.
ARTICLE VIII.
EFFECTS OF CERTAIN CONTROL CHANGES AND SPECIAL TERMINATIONS
     8.1       Effect on Certain Defined Terms.
     (a) For purposes of a Special Termination, the term “Formula Annual
Incentive” shall mean the greater of (i) that amount determined pursuant to
Section 1.21 or (ii) Executive’s target Annual Incentive determined as of the
Termination Date.
     (b) For purposes of a CIC Termination, the term “Good Reason,” in addition
to the meaning specified in Section 1.22 and subject to the proviso at the end
of Section 1.22 shall also mean:
     (i)       a determination by Executive, made in good faith at any time
during the Post-Change Period, Post-Significant Acquisition Period or Imminent
Control Change Period, as applicable, that, as a result of a Change in Control,
Significant Acquisition, or Imminent Control Change he is substantially unable
to perform, or that there has been a material reduction in, any of his duties,
functions, responsibilities or authority;
     (ii)       the failure for any reason of any successor to the Company to
assume this Agreement in writing as required by Section 8.2;
     (iii)       a relocation of the principal offices of the Company at any
time during the Post-Change Period, Post-Significant Acquisition Period, or
Imminent Control Change Period more than 50 miles from the location of such
offices immediately before the Change Date, the date on which the
Post-Significant Acquisition Period begins or the date of the Imminent Control
Change; or
     (iv)       during any 12-month period commencing on the Change Date, the
date of the Significant Acquisition, or date of the Imminent Control Change, as
applicable, an increase of at least 20% in the amount of time that Executive is
required to devote to business-related travel outside of the metropolitan
Chicago, Illinois area relative to the amount of time that Executive devoted to
such business travel during the 12-month period immediately prior to the Change
Date, the date of the Significant Acquisition, or date of the Imminent Control
Change,

20



--------------------------------------------------------------------------------



 



as applicable, but only to the extent that such increase is attributable to
requirements imposed upon Executive by the Company.
     8.2       Successor(s). Before the consummation of any Change in Control,
the Company shall obtain from each Person that becomes a successor of the
Company by reason of the Change in Control the unconditional written agreement
of such Person to assume this Agreement and to perform all of the obligations of
the Company hereunder.
     8.3       Special Terminations.
     (a) In the event of a Special Termination, and subject to Section 7.8, the
provisions of Section 7.3 shall be inapplicable and, in lieu thereof:
     (i)       Executive shall receive a lump sum equal to his Accrued Base
Salary, Accrued Annual Incentive, and Formula Annual Incentive;
     (ii)       Executive shall receive a lump sum equal to the lesser of three
(3.0) or the number of years (including fractions thereof) in the Severance
Period, times the sum of (x) his Base Salary in effect under this Agreement or,
where applicable, the Prior Agreement during the calendar year preceding the
Termination Date and (y) his Formula Annual Incentive determined as of the
Termination Date;
     (iii)       Executive and his family shall receive for the duration of the
Severance Period, a continuation of the benefits described in Section 6.3 to
which Executive and his family are entitled as of the Termination Date (or, if
such benefits are not available, the economic equivalent thereof) and, upon the
expiration of the Severance Period, Executive and his spouse shall be entitled
to Post-Retirement Health Care Coverage in accordance with the provisions of
Section 7.5;
     (iv)       Company shall, at its expense, engage a professional
outplacement organization which shall provide individual outplacement services
to Executive for a period of up to twelve months;
     (v)       each of Executive’s Options that is exercisable as of or upon the
Termination Date shall remain exercisable until the applicable Option Expiration
Date;
     (vi)       each of Executive’s Options that is not fully exercisable as of
or upon the Termination Date shall immediately become fully exercisable and
shall thereafter remain exercisable until the applicable Option Expiration Date;
     (vii)       all forfeiture conditions which as of the Termination Date are
applicable to any deferred stock unit, restricted stock or restricted share
units awarded to Executive by the Company pursuant to the LTIP, a successor
plan, or otherwise at any time during the Contract Term or by Unicom Corporation
pursuant to the Unicom Corporation Long-Term Incentive Plan or otherwise at

21



--------------------------------------------------------------------------------



 



any time during the contract term under the Prior Agreement, shall lapse
immediately;
     (viii)       any Performance Shares granted to Executive that are not yet
vested on the Termination Date shall become vested and no longer subject to
restrictions as follows: (x) the Performance Share award (if any) granted to
Executive for the year in which the Termination Date occurs shall immediately
become vested as if the target award for such year were met, and (y) the
remaining outstanding Performance Shares shall immediately become vested; and
     (ix)       If all or any portion of any of Executive’s awards (other than
Performance Shares) under any other bonus or incentive arrangement under the
LTIP or the Unicom Corporation Long-Term Incentive Plan shall for any reason be
unvested as of the Termination Date, the Company shall pay Executive a benefit
equal to the increase in the benefit that Executive would have received if the
unvested portion of such benefit had become fully vested as of the Termination
Date.
     (b) Subject to the balance of this paragraph, amounts and benefits to be
paid or provided under Section 8.3(a) shall be paid or provided (or, if
applicable, commence to be provided) promptly after the Termination Date, except
that, in the event of an Imminent Control Change Termination, the Formula Annual
Incentive, and amounts and benefits to be paid or provided under Section 8.3(a)
(ii) and (iii) shall be paid or provided (or, if applicable, commence to be
provided) promptly after the Change Date. In the event of a Termination Without
Cause or a Termination for Good Reason (in either event other than a Special
Termination) for which the Termination Date occurs during the Imminent Control
Change Period (whether or not the Imminent Control Change Period culminates in a
Change Date) (“Pre-Change Termination”), then, prior to the Change Date,
Executive’s Options, deferred stock units, restricted stock, restricted share
units or performance share awards (“Equity Awards”) will not expire or be
forfeited (unless any such Options would have expired had Executive remained an
employee of the Company), will not continue to vest, and will continue to be
exercisable only to the extent provided in the applicable grant agreement or
plan. If the Imminent Control Change Period lapses without a Change Date,
Executive’s Equity Awards and any unvested performance share awards will
thereupon expire or be forfeited unless (i) and to the extent that any
applicable grant agreement or plan provides otherwise, in which case such
agreement or plan shall control, or (ii) such Options were vested on the
Termination Date, in which case such Options may be exercised during the 30-day
period following the lapse of the Imminent Control Change Period; provided that
in no case shall any such Options remain exercisable after the date on which
such Options would have expired had Executive remained in the employment of the
Company.
     (c) Notwithstanding the foregoing, in the event of a Pre-Change
Termination, (i) the definition of “Good Reason” in Section 8.1(b) shall apply,
(ii) Company shall provide, during the Imminent Control Change Period, the
benefits described in Section 6.3 to which Executive and his family are entitled
as of the Termination Date (or, if such benefits are not available, the economic
equivalent thereof), and if the Imminent Control Change Period lapses without a
Change Date such coverage shall thereupon cease, subject to any applicable
continued coverage rights; (iii) Company shall, at its expense, engage a
professional outplacement organization which shall provide individual
outplacement services to Executive for a period of up to twelve

22



--------------------------------------------------------------------------------



 



months commencing on the Termination Date; and (iv) the Company’s obligations to
Executive upon the Change Date under this Section 8.3 shall be reduced by any
amounts or benefits paid, payable or provided pursuant to this Agreement or
otherwise on account of Executive’s Termination of Employment.
     8.4       Enhanced Retirement Benefit in the Event of a Special
Termination.
     (a) In the event of a Special Termination, the aggregate amount of
Executive’s annual retirement benefit pursuant to Section 6.2(a) shall be
computed on the basis of the assumptions set forth in such Section 6.2(b),
together with the additional assumptions (to the extent applicable) that
Executive had
     (x)       attained as of the Termination Date an age that exceeds the age
determined pursuant to clause (i) of Section 6.2(b) by the lesser of three (3.0)
years or the number of years (including fractions thereof) in the Severance
Period,
     (y)       accrued a number of years of service that exceeds the number of
years of service determined pursuant to clause (ii) of Section 6.2(b) by the
lesser of three (3.0) years or the number of years (including fractions thereof)
in the Severance Period, and
     (z)       received the lump-sum severance benefit specified in
Section 8.3(b) in equal monthly installments during the Severance Period.
     (b) For purposes of applying the adjustments necessary to give effect to
the form in which Executive will receive his SERP Benefit pursuant to
Section 6.2, the term “Service Annuity System” shall refer to Service Annuity
System as in effect on the last date preceding the Post-Change Period, if any,
if the amount of the SERP Benefit (in the form in which Executive elects to
receive it) would otherwise be reduced by application of the adjustments
provided for under the Service Annuity System as in effect as of the Termination
Date.
     8.5       Gross-Up for Certain Taxes.
     (a) If it is determined by the Company’s independent auditors that any
monetary or other benefit received or deemed received by Executive from the
Company or any Affiliate thereof pursuant to this Agreement or otherwise,
whether or not in connection with a Change in Control (such monetary or other
benefits collectively, the “Potential Parachute Payments”), is or will become
subject to any excise tax under Section 4999 of the Code or any similar tax
under any United States federal, state, local or other law (such excise tax and
all such similar taxes collectively, “Excise Taxes”), then the Company shall,
subject to Sections 8.10 and 8.11, within five business days after such
determination, pay Executive an amount (the “Gross-Up Payment”) equal to the
product of:
     (i)        the amount of such Excise Taxes multiplied by
     (ii)       the Gross-Up Multiple (as defined in Section 8.8).
The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
payable by Executive with respect to Potential Parachute Payments and all Taxes
or Excise Taxes payable

23



--------------------------------------------------------------------------------



 



by Executive with respect to the Gross-Up Payment. The tax (and interest)
imposed under Section 409A of the Code shall not be “any similar tax” for
purposes of this Agreement.
     (b) The determination of the Company’s independent auditors described in
Section 8.5(a), including the detailed calculations of the amounts of the
Potential Parachute Payments, Excise Taxes and Gross-Up Payment and the
assumptions relating thereto, shall be set forth in a written certificate of
such auditors (the “Company Certificate”) delivered to Executive. Executive or
the Company may at any time request the preparation and delivery to Executive of
a Company Certificate. The Company shall cause the Company Certificate to be
delivered to Executive as soon as reasonably possible after such request.
     8.6       Determination by Executive.
     (a) If (i) the Company shall fail to deliver a Company Certificate to
Executive within 30 days after its receipt of his written request therefor, or
(ii) at any time after Executive’s receipt of a Company Certificate, Executive
disputes either (x) the amount of the Gross-Up Payment set forth therein or
(y) the determination set forth therein to the effect that no Gross-Up Payment
is due (whether by reason of Section 8.11 or otherwise), then Executive may
elect to require the Company to pay a Gross-Up Payment in the amount determined
by Executive as set forth in an Executive Counsel Opinion (as defined in
Section 8.9). Any such demand by Executive shall be made by delivery to the
Company of a written notice which specifies the Gross-Up Payment determined by
Executive (together with the detailed calculations of the amounts of Potential
Parachute Payments, Excise Taxes and Gross-Up Payment and the assumptions
relating thereto) and an Executive Counsel Opinion regarding such Gross-Up
Payment (such written notice and opinion collectively, the “Executive’s
Determination”). Within 30 days after delivery of an Executive’s Determination
to the Company, the Company shall either (i) pay Executive the Gross-Up Payment
set forth in the Executive’s Determination (less the portion thereof, if any,
previously paid to Executive by the Company) or (ii) deliver to Executive a
Company Certificate and a Company Counsel Opinion (as defined in Section 8.9),
and pay Executive the Gross-Up Payment specified in such Company Certificate. If
for any reason the Company fails to comply with the preceding sentence, the
Gross-Up Payment specified in the Executive’s Determination shall be controlling
for all purposes.
     (b) If Executive does not request a Company Certificate, and the Company
does not deliver a Company Certificate to Executive, then (i) the Company shall,
for purposes of Section 8.11, be deemed to have determined that no Gross-Up
Payment is due and (ii) Executive shall not pay any Excise Taxes in respect of
Potential Parachute Payments except in accordance with Sections 8.10(a) or (d).
     8.7       Additional Gross-Up Amounts. If for any reason (whether pursuant
to subsequently enacted provisions of the Code, final regulations or published
rulings of the IRS, a final judgment of a court of competent jurisdiction, a
determination of the Company’s independent auditors set forth in a Company
Certificate or, subject to the last two sentences of Section 8.6(a), an
Executive’s Determination) it is later determined that the amount of Excise
Taxes payable by Executive is greater than the amount determined by the Company
or Executive pursuant to Section 8.5 or 8.6, as applicable, then the Company
shall, subject to Sections 8.10 and 8.11, pay Executive an amount (which shall
also be deemed a Gross-Up Payment) equal to the product of:

24



--------------------------------------------------------------------------------



 



     (a) the sum of (1) such additional Excise Taxes and (2) any interest,
penalties, expenses or other costs incurred by Executive as a result of having
taken a position in accordance with a determination made pursuant to Section 8.5
or 8.6, as applicable, multiplied by
     (b) the Gross-Up Multiple.
     8.8       Gross-Up Multiple. The Gross-Up Multiple shall equal a fraction,
the numerator of which is one (1.0), and the denominator of which is one (1.0)
minus the lesser of (i) the sum, expressed as a decimal fraction, of the
effective after-tax marginal rates of all Taxes and any Excise Taxes applicable
to the Gross-Up Payment or (ii) 0.80, it being intended that the Gross-Up
Multiple shall in no event exceed five (5.0). (If different rates of tax are
applicable to various portions of a Gross-Up Payment, the weighted average of
such rates shall be used.)
     8.9       Opinion of Counsel. “Executive Counsel Opinion” means an opinion
of nationally-recognized executive compensation counsel to the effect (i) that
the amount of the Gross-Up Payment determined by Executive pursuant to
Section 8.6 is the amount that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Article and applicable law and (ii) if
the Company has previously delivered a Company Certificate to Executive, that
there is no reasonable basis or no substantial authority for the calculation of
the Gross-Up Payment set forth in the Company Certificate. “Company Counsel
Opinion” means an opinion of nationally-recognized executive compensation
counsel to the effect that (i) the amount of the Gross-Up Payment set forth in
the Company Certificate is the amount that a court of competent jurisdiction,
based on a final judgment not subject to further appeal, is most likely to
decide to have been calculated in accordance with this Article and applicable
law and (ii) for purposes of Section 6662 of the Code, Executive has substantial
authority to report on his federal income tax return the amount of Excise Taxes
set forth in the Company Certificate.
     8.10       Amount Increased or Contested.
     (a) Executive shall notify the Company in writing (an “Executive’s Notice”)
of any claim by the IRS or other taxing authority (an “IRS Claim”) that, if
successful, would require the payment by Executive of Excise Taxes in respect of
Potential Parachute Payments in an amount in excess of the amount of such Excise
Taxes determined in accordance with Section 8.5 or 8.6, as applicable. Such
Executive’s Notice shall include the nature and amount of such IRS Claim, the
date on which such IRS Claim is due to be paid (the “IRS Claim Deadline”), and a
copy of all notices and other documents or correspondence received by Executive
in respect of such IRS Claim. Executive shall give his Executive’s Notice as
soon as practicable, but no later than the earlier of (i) 10 business days after
Executive first obtains actual knowledge of such IRS Claim or (ii) five business
days before the IRS Claim Deadline; provided, however, that Executive’s failure
to give such notice shall affect the Company’s obligations under this Article
only to the extent that the Company is actually prejudiced by such failure. If
at least one business day before the IRS Claim Deadline the Company shall:
     (1)       deliver to Executive a Company Certificate to the effect that the
IRS Claim has been reviewed by the Company’s independent auditors and,
notwithstanding the IRS Claim, the amount of Excise Taxes, interest and
penalties payable by Executive is either zero or an amount less than the amount
specified in the IRS Claim,

25



--------------------------------------------------------------------------------



 



     (2)       pay to Executive an amount (which shall also be deemed a Gross-Up
Payment) equal to the positive difference between (x) the product of the amount
of Excise Taxes, interest and penalties specified in the Company Certificate, if
any, multiplied by the Gross-Up Multiple, and (y) the portion of such product,
if any, previously paid to Executive by the Company, and
     (3)       direct Executive pursuant to Section 8.10(d) to contest the
balance of the IRS Claim,
then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate. In no event shall Executive pay
an IRS Claim earlier than 30 days after having given an Executive’s Notice to
the Company (or, if sooner, the IRS Claim Deadline).
     (b) At any time after the payment by Executive of any amount of Excise
Taxes or related interest or penalties in respect of Potential Parachute
Payments (whether or not such amount was based upon a Company Certificate, an
Executive’s Determination or an IRS Claim), the Company may in its discretion
require Executive to pursue a claim for a refund (a “Refund Claim”) of all or
any portion of such Excise Taxes, interest or penalties as the Company may
specify by written notice to Executive.
     (c) If the Company notifies Executive in writing that the Company desires
Executive to contest an IRS Claim or to pursue a Refund Claim, Executive shall:
     (i)       give the Company all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,
     (ii)       take such action in connection with such IRS Claim or Refund
Claim (as applicable) as the Company reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected by the Company, subject to the approval of Executive (which
approval shall not be unreasonably withheld or delayed),
     (iii)       cooperate with the Company in good faith to contest such IRS
claim or pursue such Refund Claim, as applicable,
     (iv)       permit the Company to participate in any proceedings relating to
such IRS Claim or Refund Claim, as applicable, and
     (v)       contest such IRS Claim or prosecute such Refund Claim (as
applicable) to a determination before any administrative tribunal, in court of
initial jurisdiction and in one or more appellate courts, as the Company may
from time to time determine in its discretion.
The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable);

26



--------------------------------------------------------------------------------



 



provided that (i) any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive relating to the IRS Claim is
limited solely to such IRS Claim, (ii) the Company’s control of the IRS Claim or
Refund Claim (as applicable) shall be limited to issues with respect to which a
Gross-Up Payment would be payable, and (iii) Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the IRS or
other taxing authority.
     (d) The Company may at any time in its discretion direct Executive to
(i) contest the IRS Claim in any lawful manner or (ii) pay the amount specified
in an IRS Claim and pursue a Refund Claim; provided, however, that if the
Company directs Executive to pay an IRS Claim and pursue a Refund Claim, the
Company shall advance the amount of such payment to Executive on an
interest-free basis and shall indemnify Executive, on an after-tax basis, for
any Taxes, Excise Taxes, and any related interest or penalties imposed with
respect to such advance.
     (e) The Company shall pay directly all legal, accounting and other costs
and expenses (including additional interest and penalties) incurred by the
Company or Executive in connection with any IRS Claim or Refund Claim, as
applicable, and shall indemnify Executive, on an after-tax basis, for any Taxes,
Excise Taxes and related interest and penalties imposed on Executive as a result
of such payment of costs and expenses.
     8.11       Limitation on Gross-Up Payments.
(a) Notwithstanding any other provision of this Article VIII, if the aggregate
After-Tax Amount (as defined below) of the Potential Parachute Payments and
Gross-Up Payment that, but for this Section 8.11, would be payable to Executive,
does not exceed 110% of the After-Tax Floor Amount (as defined below), then no
Gross-Up Payment shall be made to Executive and the aggregate amount of
Potential Parachute Payments payable to Executive shall be reduced (but not
below the Floor Amount) to the largest amount which would both (i) not cause any
Excise Taxes to be payable by Executive and (ii) not cause any Potential
Parachute Payments to become nondeductible by the Company by reason of
Section 280G of the Code (or any successor provision). For purposes of the
preceding sentence, Executive shall be deemed to be subject to the highest
effective after-tax marginal rate of Taxes.
(b) For purposes of this Section:
     (i)       “After-Tax Amount” means the portion of a specified amount that
would remain after payment of all Taxes and Excise Taxes paid or payable by
Executive in respect of such specified amount;
     (ii)       “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Executive without causing him to become
liable for any Excise Taxes in connection therewith; and
     (iii)       “After-Tax Floor Amount” means the After-Tax Amount of the
Floor Amount.
     8.12       Refunds. If, after the receipt by Executive of any payment or
advance of Excise Taxes by the Company pursuant to this Article, Executive
receives any refund with respect to

27



--------------------------------------------------------------------------------



 



such Excise Taxes, Executive shall (subject to the Company’s complying with any
applicable requirements of Section 8.10) promptly pay the Company the amount of
such refund (together with any interest paid or credited thereon after Taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 8.10, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such determination
within 30 days after the Company receives written notice of such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid. Any contest of a denial of refund shall be
controlled by Section 8.10.
ARTICLE IX.
RESTRICTIVE COVENANTS
     9.1       Confidential Information.
     (a) Executive acknowledges that it is the policy of the Company and its
Affiliates to maintain as secret and confidential all Confidential Information,
and that Confidential Information has been and will be developed at substantial
cost and effort to the Company and its Affiliates. Executive acknowledges that
he will have access to Confidential Information with respect to the Company and
its Affiliates which information is a valuable and unique asset of the Company
and its Affiliates and that disclosure of such Confidential Information would
cause irreparable damage to the business and operations of the Company and its
Affiliates.
     (b) Executive acknowledges that the Confidential Information is, as between
the Company and its Affiliates and Executive, the exclusive property of the
Company and its Affiliates.
     (c) Both during Executive’s employment by the Company (whether during or
after the Contract Term) and at any time after the Termination Date, Executive:
     (i)       shall not, directly or indirectly, divulge, furnish or make
accessible to any Person any Confidential Information (except (x) to the extent
Executive reasonably and in good faith believes that such actions are related
to, and required by, Executive’s performance of his duties under this Agreement,
or (y) as may be compelled by applicable law or administrative regulation;
provided that Executive, to the extent not prohibited from doing so by
applicable law or administrative regulation, shall give the Company written
notice of the information to be so disclosed pursuant to clause (y) of this
sentence as far in advance of its disclosure as is practicable, shall cooperate
with the Company in its efforts to protect the information from disclosure, and
shall limit its disclosure of such information to the minimum disclosure
required by law or administrative regulation unless the Company agrees in
writing to a greater level of disclosure);
     (ii)       shall not use for his own benefit in any manner, any
Confidential Information;
     (iii)       shall not cause any such Confidential Information to become
publicly known; and

28



--------------------------------------------------------------------------------



 



     (iv)       shall take all reasonable steps to safeguard such Confidential
Information and to protect it against disclosure, misuse, loss and theft.
     (d) For purposes of this Agreement, Confidential Information represents
trade secrets subject to protection under the Uniform Trade Secrets Act, as
adopted by the State of Illinois, or to any comparable protection afforded by
applicable laws.
     9.2       Non-Competition.
     (a) During the period beginning on March 10, 1998 and ending two years
after the Termination Date, Executive shall not, directly or indirectly, in any
capacity, engage or participate in, become employed by, serve as a director of,
or render advisory or consulting or other services in connection with, any
Competitive Business (as defined in Section 9.2(c)).
     (b) During the period beginning on March 10, 1998 and ending two years
after the Termination Date, Executive shall not at any time make any financial
investment, whether in the form of equity or debt, or own any interest, directly
or indirectly, in any Competitive Business. Nothing in this subsection shall,
however, restrict Executive from making an investment in any Competitive
Business if such investment does not (i) represent more than 1% of market value
of the outstanding capital stock or debt (as applicable) of such Competitive
Business, (ii) give Executive any right or ability, directly or indirectly, to
control or influence the policy decisions of any Competitive Business, and
(iii) create a conflict of interest between Executive’s duties under this
Agreement and his interest in such investment. In addition, nothing in this
subsection shall restrict Executive’s ability to retain any interest (including
any interest in common stock held on March 10, 1998 or subsequently acquired
upon exercise of options or similar rights held on March 10, 1998 or upon the
conversion of convertible securities held on March 10, 1998) in New England
Electric System or any of its successors received by Executive as a result of
his former employment relationship with such entity.
     (c) “Competitive Business” means as of any date (including during the
two-year period commencing on the Termination Date) any Person (and any branch,
office or operation thereof) which engages in, or proposes to engage in (i) the
production, transmission, distribution, marketing or sale of electricity or
(ii) any other business engaged in by the Company or its Affiliates prior to the
Termination Date which represents for any calendar year during the Contract
Term, or is projected by the Company (as reflected in a business plan adopted by
the Company or any Affiliate thereof before the Termination Date) to yield
during any year during the first three-fiscal year period commencing on or after
the Termination Date, more than 5% of the gross revenue of the Company, and
which is located (i) anywhere in the United States, or (ii) anywhere outside of
the United States where the Company or any Affiliate thereof is then engaged in,
or proposes to engage in, any of such activities.
     9.3       Non-Solicitation. During the period beginning on the date hereof
and ending two years after the Termination Date, Executive shall not, directly
or indirectly:
     (a) other than in connection with the performance of his duties as an
officer of the Company, encourage any Key Employee to terminate his or her
employment;

29



--------------------------------------------------------------------------------



 



     (b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser of, any Key Employee (other than by the
Company or its Affiliates), or cause any Person to do any of the foregoing;
     (c) establish a business with, or encourage others to establish a business
with, any Key Employee; or
     (d) interfere with the relationship of the Company or any of its Affiliates
with, or endeavor to entice away from, the Company or any of its Affiliates any
Person who or which at any time during the period commencing one year prior to
March 16, 1998 was a material customer or material supplier of, or maintained a
material business relationship with, the Company or any of its Affiliates.
     9.4       Reasonableness of Restrictive Covenants.
     (a) Executive acknowledges that the covenants contained in Sections 9.1,
9.2 and 9.3 are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions, and the duration of the
restrictions, and that such covenants are reasonably necessary to protect the
Company’s legitimate interests in its Confidential Information and in its
relationships with employees, customers and suppliers. Executive further
acknowledges such covenants are essential elements of this Agreement and that,
but for such covenants, the Company would not have entered into this Agreement.
     (b) The Company and Executive have each consulted with their respective
legal counsel and have been advised concerning the reasonableness and propriety
of such covenants. Executive acknowledges that his observance of the covenants
contained in Sections 9.1, 9.2 and 9.3 will not deprive him of the ability to
earn a livelihood or to support his dependents.
     9.5       Right to Injunction; Survival of Undertakings.
     (a) In recognition of the confidential nature of the Confidential
Information, and in recognition of the necessity of the limited restrictions
imposed by Sections 9.1, 9.2 and 9.3, the parties agree that it would be
impossible to measure solely in money the damages which the Company would suffer
if Executive were to breach any of his obligations under such Sections.
Executive acknowledges that any breach of any provision of such Sections would
irreparably injure the Company. Accordingly, Executive agrees that if he
breaches any of the provisions of such Sections, the Company shall be entitled,
in addition to any other remedies to which the Company may be entitled under
this Agreement or otherwise, to an injunction to be issued by a court of
competent jurisdiction, to restrain any breach, or threatened breach, of such
provisions, and Executive hereby waives any right to assert any claim or defense
that the Company has an adequate remedy at law for any such breach.
     (b) If a court determines that any of the covenants included in this
Article IX is unenforceable in whole or in part because of such covenant’s
duration or geographical or other scope, such court shall have the power to
reduce the duration or scope of such provision, as the case may be, so as to
cause such covenant to be thereafter enforceable.
     (c) All of the provisions of this Article IX shall survive any Termination
of Employment without regard to (i) the reasons for such termination or (ii) the
expiration of the Contract Term.

30



--------------------------------------------------------------------------------



 



     9.6       Non-Disparagement. During the two-year period commencing on the
Termination Date, Executive shall not (a) make any written or oral statement
that brings the Company or any of its Affiliates or the employees, officers or
agents of the Company or any of its Affiliates into disrepute, or tarnishes any
of their images or reputations or (b) publish, comment upon or disseminate any
statements suggesting or accusing the Company or any of its Affiliates or any
agents, employees or officers of the Company or any of its Affiliates of any
misconduct or unlawful behavior. This Section shall not be deemed to be breached
by testimony of Executive given in any judicial or governmental proceeding which
Executive reasonably believes to be truthful at the time given or by any other
action of Executive which he reasonably believes is taken in accordance with the
requirements of applicable law or administrative regulation.
ARTICLE X.
MISCELLANEOUS
     10.1       Required Withholding. The Company may deduct or withhold from
payments or other benefits otherwise payable to Executive pursuant to the
provisions of this Agreement any amounts that are required by applicable law.
     10.2       Remedies. In the event of any Termination of Employment or any
breach of this Agreement by the Company, Executive’s exclusive remedies shall be
as specified in Article VII (or Article VIII, if applicable) or to enforce any
other undertaking of the Company expressly provided in this Agreement; provided
that nothing herein shall guarantee Executive continued employment for any
specific period nor deny Executive the right to seek a final judicial
determination (or, if Executive reasonably determines, based upon the advice of
counsel, that it is more likely than not that each of the Circuit Court of Cook
County, Illinois and the United States District Court for the Northern District
of Illinois will decline to adjudicate the issue, a final decree in an
arbitration proceeding conducted in accordance with the rules of the American
Arbitration Association, with such arbitration proceeding to be conducted in
Chicago, Illinois before a panel of three arbitrators) that any Termination of
Employment purportedly made for Cause was, in fact, made not in good faith or
was made without adherence to the requirements or procedures set forth in this
Agreement. If Executive obtains such a final judicial or arbitral determination,
as applicable, the Termination of Employment shall be treated as a Termination
Without Cause for all purposes of this Agreement.
     10.3       Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of Executive and his Beneficiaries and estate and the
Company (as the surviving entity in the Merger and as successor to Unicom
Corporation at the Merger Date) and its successors.
     10.4       Beneficiary. If Executive dies prior to receiving all of the
amounts payable hereunder pursuant to Article IV, VI (except as may otherwise
expressly be provided in such Article or in the plans referenced therein), VII
or VIII, such amounts shall be paid in a lump-sum payment to the beneficiary
(“Beneficiary”) designated by Executive in writing to the Company during his
lifetime, which Executive may change from time to time by new designation filed
in like manner without the consent of any Beneficiary; or if no such Beneficiary
is designated, to his estate.
     10.5       Nonalienation of Benefits. Benefits payable under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or

31



--------------------------------------------------------------------------------



 



involuntary, prior to actually being received by Executive, and any such attempt
to dispose of any right to benefits payable hereunder shall be void.
     10.6       Severability. If all or any part of this Agreement is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not serve to invalidate any portion of this
Agreement not declared to be unlawful or invalid. Any paragraph or part of a
paragraph so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such paragraph or part of a
paragraph to the fullest extent possible while remaining lawful and valid.
     10.7       Amendment; Waiver. This Agreement shall not be amended or
modified except by a written agreement between the Company and Executive. A
waiver of any term, covenant or condition contained in this Agreement shall not
result in a waiver of any other term, covenant or condition, and any waiver of
any default shall not result in a waiver of any later default.
     10.8       Notices. All notices hereunder shall be in writing, delivered by
hand, nationally-recognized courier service that guarantees overnight delivery
or by certified mail, return receipt requested, postage prepaid, and addressed
as follows:

         
 
  If to the Company:   Exelon Corporation
Attn: General Counsel
37th Floor
One First National Plaza
Chicago, Illinois 60690
 
       
 
  If to the Executive:   John W. Rowe
Unit 3306
950 North Michigan Avenue
Chicago, Illinois 60611
 
       
 
  With copy to:   Robert W. Kleinman, Esq.
Piper Rudnick LLP
203 North LaSalle Street
Chicago, Illinois 60601

Either party may from time to time designate a new address in accordance with
this Section. Notices shall be effective when received by the addressee.
     10.9       Publicity. Until this Agreement has been filed as an exhibit to
a filing by the Company with the Securities and Exchange Commission, neither
Executive nor the Company shall issue or cause the publication of any press
release or other public announcement with respect to this Agreement, nor
disclose the contents hereof to any third party, without obtaining in each case
the consent of the other parties hereto, which consent shall not be withheld or
delayed where such release, announcement or disclosure shall be required by
applicable law or administrative regulation.
     10.10       Communications. Nothing in this Agreement, including
Sections 9.1, 9.6 or 10.9, shall be construed to prohibit Executive from
communicating with, including testifying in any administrative proceeding
before, the Nuclear Regulatory Commission or the United States

32



--------------------------------------------------------------------------------



 



Department of Labor, or from otherwise addressing issues related to nuclear
safety with any party or taking any other action protected under Section 211 of
the Energy Reorganization Act.
     10.11       Legal Expenses. The Company shall pay to Executive all
reasonable legal fees and expenses incurred by Executive in disputing in good
faith any termination of his employment hereunder or in seeking in good faith to
obtain or enforce any benefit or right under this Agreement, provided that
Executive shall have a reasonable basis for his position.
     10.12       Articles and Sections. Except where otherwise indicated by the
context, any reference to an “Article” or “Section” shall be to an Article or
Section of this Agreement.
     10.13       Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.
     10.14       Effectiveness; Entire Agreement. This Agreement shall be
binding immediately upon its execution and shall become effective immediately
without further action of the Company or Executive. This Agreement forms the
entire agreement between the parties hereto with respect to its subject matter,
and shall supersede all prior agreements, promises and representations of the
parties regarding employment or severance, whether in writing or otherwise,
including but not limited to the Prior Agreement.
     10.15       Applicable Law; Avoidance of Section 409A Penalty. This
Agreement shall be interpreted and construed in accordance with the laws of the
State of Illinois, without regard to its choice of law principles, and the
applicable provisions of the Code. Notwithstanding any other provision of this
Agreement, in the event that the payment of any amount or benefit on the date
specified in this Agreement for the payment of such amount or benefit
(“Scheduled Payment Date”) would result in the imposition of any Section 409A
Penalty, the following provisions shall apply:
     (a) If the Scheduled Payment Date is less than six (6) months after the
Termination Date, payment of such amount or benefit shall be made (or commence
if to be made in installments or annuity form) on the “Deferred Payment Date”
which shall be six (6) months after Executive’s “separation from service” as
defined for purposes of Section 409A of the Code in IRS or Treasury rulings or
regulations, if such payment can be made on the Deferred Payment Date without a
Section 409A Penalty.
     (b) If payment of such amount or benefit on the Deferred Payment Date (or
Scheduled Payment Date, if later) would result in the imposition of a
Section 409A Penalty, then Executive may make a written deferral election with
the Company which complies with Section 409A(a)(4)(C) of the Code (“Deferral
Election”) specifying a payment date (“Elected Payment Date”) when payment can
be made without a Section 409A Penalty. If Executive makes a valid Deferral
Election, payment shall be made (or commence if to be made in installments or
annuity form) on the Elected Payment Date.
     (c) In the event that (i) such amount or benefit cannot be provided to
Executive on the Scheduled Payment Date or the Deferred Payment Date without a
Section 409A Penalty and (ii) Executive does not timely make a Deferral
Election, then the Company and Executive shall negotiate in good faith to amend
this Agreement (x) in a way that

33



--------------------------------------------------------------------------------



 



would permit the payment of the amount or benefit to be made without a
Section 409A Penalty or with a significantly reduced Section 409A Penalty, or
(y) to provide an alternative amount or benefit of approximately equivalent
after-tax economic value if such alternative amount or benefit can be provided
without a Section 409A Penalty or with a significantly reduced Section 409A
Penalty. If such negotiations do not result in agreement between the parties
prior to the Deferred Payment Date (or Scheduled Payment Date, if later), such
amount or benefit shall be paid (or commence if to be made in installments or
annuity form) on the later of the Deferred Payment Date or the Scheduled Payment
Date.
     (d) Executive and the Company agree to cooperate to amend the Agreement
from time to time as appropriate to avoid the imposition of any Section 409A
Penalty.
     (e) In no event shall the Company be required to provide a tax gross-up
payment to Executive with respect to any Section 409A Penalty.
     10.16       Survival. All of Executive’s rights hereunder, including his
rights to compensation and benefits prior to the Termination Date, his right to
severance and other benefits subject to the terms and conditions of Article VII
and VIII after the Termination Date, and his obligations under Article IX
hereof, shall survive a Termination of Employment and the termination of this
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            EXELON CORPORATION
      By:                Chairman of the Compensation Committee
     of the Board of Directors        EXECUTIVE:
            John W. Rowe             

34



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE AGREEMENT
UNDER
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     Pursuant to Section 7.8 of that certain Amended and Restated Employment
Agreement dated as of ___, 2005, (the “Employment Agreement”), this Waiver and
Release (“Agreement”) is made as of the ___day of ___, ___, by and among Exelon
Corporation, a Pennsylvania corporation, together with all successors thereto
(the “Company”), and John W. Rowe (“Executive”).
     In consideration for Executive’s receiving benefits and severance pay under
the Employment Agreement, and in consideration of the representations,
covenants, and mutual promises set forth in this Agreement, the parties agree as
follows:
1.       Releases by Executive.
     (a) Subject to the Company’s execution of this Agreement, Executive, on
behalf of himself and anyone claiming through him, hereby agrees not to sue the
Company or any of its divisions, subsidiaries, or other affiliated entities
(whether or not such entities are wholly owned), or the predecessors, successors
or assigns of any of them (hereinafter referred to as the “Company Entity
Released Parties”), and agrees to release and discharge, fully, finally and
forever, the Company Entity Released Parties from any and all claims, causes of
action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which Executive ever had or
may presently have against any of the Company Entity Released Parties arising
from the beginning of time up to and including the effective date of this
Agreement, including, without limitation, all matters in any way related to
Executive’s employment by the Company or his service as an officer or director
of the Company, the terms and conditions thereof, any failure to promote
Executive or the termination or cessation of Executive’s employment with the
Company or his service as an officer or director of the Company, and including,
without limitation, any and all claims arising under the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866,
the Age Discrimination in Employment Act, the Older Workers’ Benefit Protection
Act, the Family and Medical Leave Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Illinois Human Rights Act,
the Chicago or Cook County Human Rights Ordinance, the Pennsylvania Human
Relations Act, the Philadelphia Fair Practices Ordinance or any other federal,
state, local or foreign statute, regulation, ordinance or order, or pursuant to
any common law doctrine; provided, however, that nothing contained in this
Section 10.1(a) shall apply to, or release the Company or any of the other
Company Entity Released Parties from, (A) any obligation of the Company or any
of the other Company Entity Released Parties contained in Article VII or VIII
(as applicable) of the Employment Agreement or (B) any vested or accrued benefit
pursuant to any employee benefit plan of the Company or any of the other Company
Entity Released Parties (such obligations and

 



--------------------------------------------------------------------------------



 



benefits collectively, the “Unreleased Claims”). Executive agrees that he has no
present or future right to employment with the Company or any of the other
Company Entity Released Parties and that he will not apply for or otherwise seek
employment with any of them.
     (b) Executive, on behalf of himself and anyone claiming through him, hereby
agrees not to sue any of the past, present or future directors, officers,
administrators, trustees, fiduciaries, employees, agents, attorneys or
shareholders of any of the Company Entity Released Parties (hereinafter referred
to as the “Company Individual Released Parties”; the Company Entity Released
Parties and the Company Individual Released Parties are sometimes collectively
referred to as the “Company Released Parties” ) with respect to Executive’s
employment by the Company or his service as an officer or director of the
Company, the terms and conditions thereof, any failure to promote Executive or
the termination or cessation of Executive’s employment with the Company or his
service as an officer or director of the Company, and agrees to release and
discharge, fully, finally and forever, the Company Individual Released Parties
from any and all claims, causes of action, lawsuits, liabilities, debts,
accounts, covenants, contracts, controversies, agreements, promises, sums of
money, damages, judgments and demands of any nature whatsoever, in law or in
equity, both known and unknown, asserted or not asserted, foreseen or
unforeseen, which Executive ever had or may presently have against any of the
Company Individual Released Parties arising from the beginning of time up to and
including the effective date of this Agreement, but only to the extent such
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands are related to Executive’s employment by the Company or
his service as an officer or director of the Company, the terms and conditions
thereof, any failure to promote Executive or the termination or cessation of
Executive’s employment with the Company or his service as an officer or director
of the Company, including, without limitation, claims relating thereto arising
under the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Family and Medical Leave Act, the
Americans With Disabilities Act, the Employee Retirement Income Security Act of
1974, the Illinois Human Rights Act, the Chicago or Cook County Human Rights
Ordinance, the Pennsylvania Human Relations Act or the Philadelphia Fair
Practices Ordinance; provided, however, that nothing contained in this
Section 10.1(b) shall apply to, or release the Company Individual Released
Parties from, any of the Unreleased Claims.
     (c) The consideration offered herein is accepted by Executive as being in
full accord, satisfaction, compromise and settlement of any and all claims or
potential claims of Executive released herein (the “Released Claims”).
2.       Release by the Company.
     The Company, the Company’s divisions, subsidiaries, and other affiliated
entities (whether or not such entities are wholly owned), and the predecessors,
successors and assigns of any of them, on behalf of themselves and anyone
claiming through them (the “Company Releasing Parties”), hereby agree not to sue
the Executive, his spouse, personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees or legatees, or the
Beneficiary (as hereinafter defined) (hereinafter referred to as the “Executive
Released Parties”) based upon facts that are known on the date of this Agreement
by any director or executive officer (as defined in Rule 3b-7 under the
Securities ) Exchange Act of 1934)of the Company as of the date

2



--------------------------------------------------------------------------------



 



of this Agreement (“Known Facts”), and agree to release and discharge, fully,
finally and forever, the Executive Released Parties from any and all claims,
causes of action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which the Company Releasing
Parties ever had or may presently have against any of the Executive Released
Parties arising from the beginning of time up to and including the effective
date of this Agreement, including, without limitation, all matters in any way
related to Executive’s employment by the Company or his service as an officer or
director of the Company or the terms and conditions thereof, but only to the
extent such claims, causes of action, lawsuits, liabilities, debts, accounts,
covenants, contracts, controversies, agreements, promises, sums of money,
damages, judgments and demands are based upon Known Facts; provided, however,
that nothing contained in this Agreement shall apply to, or release the
Executive Released Parties from, any obligation of Executive contained in
Article IX of the Employment Agreement.
     3.       Nothing in this Agreement shall be construed to prohibit the
parties from communicating with, including testifying in any administrative
proceeding before, the Nuclear Regulatory Commission, the United States
Department of Labor, the Securities Exchange Commission or from otherwise
addressing issues related to nuclear safety with any party or taking any other
action protected under Section 211 of the Energy Reorganization Act and no such
communication or action shall constitute a breach of Section 9.6 of the
Employment Agreement or any provision of this Agreement; provided, however, that
if the Executive is entitled under Section 211 of the Energy Reorganization Act
to pursue a claim, complaint or charge seeking damages, costs or fees, the
Executive agrees that the consideration provided to the Executive pursuant to
this Agreement shall be fully inclusive of all such damages, costs and fees that
could have been awarded to the Executive, that such consideration is being paid
in full and that the Executive under no circumstances shall be entitled to
compensation of any kind from the Company or any of the other Company Released
Parties not expressly provided for pursuant to this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth below.

            EXECUTIVE:     John W. Rowe

Date:
    EXELON CORPORATION     By:         Date:     

3